Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 17-20 directed to Invention non-elected without traverse.  Accordingly, claims 17-20 have been cancelled.
Please cancel claims 17-20.

The following is an examiner’s statement of reasons for allowance:
Claims 1-16 are allowed because Signorini et al., Wakahara et al., Okita et al., Sekita et al. or Okada et al. appear to be the closest prior art references.  However, theses references fail to teach removing a portion of the first coating and first portion of the die wafer between adjacent semiconductor dies to form trenches having an intermediate depth in the die wafer between the first and second surfaces such that die corners of adjacent semiconductor dies are formed on either side of the trenches; depositing a protective coating on the first surface of the die assembly, the protective coating covering the die corners, the trenches and at least a portion of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara Green, can be reached on (571) 270-3035.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).